ORDER
On August 17, 2009, this Court issued an order suspending attorney R. Edward Bates (respondent) from practice before this Court, to run concurrently with the five-month suspension issued by the Illinois Supreme Court on November 18, 2008. On September 21, 2009, the respondent filed an affidavit with the Clerk of this Court that he has been reinstated to practice law by the Illinois Supreme Court. The affidavit was referred to the Panel on September 23, 2009. In accordance with Rule 11(d)(1) of this Court’s Rules of Admission and Practice, it is
ORDERED that, effective on this date, the respondent is reinstated to practice before this Court.